Luke, J.
1. There was uncontradictcd evidence iu this case that four two-gallon jugs of whisky were found in a hole under the defendant’s residence, and, under all the facts of the ease, the jury were authorized to find against the defendant’s contention that the whisky was “planted,” and this court can not say that the trial judge erred in overruling the general grounds of the motion for a new trial.
2. Grounds 1 and 3 of the amendment to the motion for a new trial can not be considered, for the reason that they are not approved by the trial judge.
3. The State having made a countershowing to the alleged newly discovered evidence that the foreman of the jury trying the case had stated that if he ever got a chance at the defendant, “he would put him just as far in the pen as he could,” this court can not say that the trial judge abused his discretion in overruling special ground 2 of the motion for a new trial. Hayes v. State, 16 Ga. App. 334 (85 S. E. 253); Crumley v. State, 23 Ga. App. 312 (98 S. E. 230); Bradford v. Brand, 132 Ga. 642 (64 S. E. 688); Fouraker v. State, 4 Ga. App. 692 (62 S. E. 116); Brazil v. City of LaGrange, 37 Ga. App. 500 (4) (140 S. E. 782).

Judgment affirmed.


Broyles, O. J., and Bloodioorth, J., concur.